DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 31, 2021 has been entered. Claims 1-10, 12-13 and 15-23 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cahan et al. (US 2018/0103899 A1) (hereinafter – Cahan).

Regarding claim 9, Cahan discloses A sensor configured to be implanted into a patient, the sensor comprising (Abstract):
a semiconductor strain gauge having a substrate and first, second, and third sensing elements arranged on the substrate and each configured to detect one or both of torsional and bending forces, each sensing element having a first end and a second end that is offset from the first end along a central axis, and each sensing element comprising a respective resistor that is linear bar that extends between the first and second ends along the central axis, wherein the central axis of the first, second, and third sensing elements are non-parallel to one another (FIG. 1D, as applied to a bone implant, see para. [0029], see also para. [0032], “The strain gauge 100 is attached to an object to be measured by a ;
a measurement device in communication with the first to third sensing elements, the measurement device configured to generate a measurement value that is proportional to a value of an anatomical property of the patient observed by the sensor (FIG. 1D and Para. [0032], “As the object to which the strain gauge is attached is deformed, the metallic foil pattern 104 will also deform, thereby causing a change in electrical resistance of the strain gauge 100, as measured between nodes A and B. This resistance change, usually measured using a resistance bridge, such as a Wheatstone bridge, or alternative detection circuitry, is related to the strain by a quantity known as the gauge factor.”);
and an internal wireless communicator in communication with the measurement device, the wireless communicator configured to wirelessly communicate the measurement value through skin of the patient to an external wireless communicator situated outside of the patient (FIG. 5, as shown, the wireless communicator is on the side towards the skin, disposed outwardly from the sensor.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 12-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cahan et al. (US 2018/0103899 A1) (hereinafter – Cahan) in view of Braun (US 2003/0030451 A1) (hereinafter – Braun).

Regarding claim 1, Cahan discloses A sensor configured to be implanted into a patient, the sensor comprising (Abstract):
at least one sensing element having a first side configured to face a portion of a bone of the patient, and a second side that is opposite the first side along a select direction (FIG. 1D, as applied to a bone implant, see para. [0029], see also para. [0032], “The strain gauge 100 is attached to an object to be measured by a suitable attachment means, including, but not limited to, using adhesive (e.g., epoxy, cyanoacrylate, or the like), using a designated adapter to secure the strain gauge to an object to be monitored, or connected to the object using other techniques (e.g. soldering, welding, etc.).”);
a measurement device in communication with the at least one sensing element, the measurement so as to generate a measurement value that is proportional to a value of an anatomical property of the patient observed by the sensor (FIG. 1D and Para. [0032], “As the object to which the strain gauge is attached is deformed, the metallic foil pattern 104 will also deform, thereby causing a change in electrical resistance of the strain gauge 100, as measured between nodes A and B. This resistance change, usually measured using a resistance bridge, such as a Wheatstone bridge, or alternative detection circuitry, is related to the strain by a quantity known as the gauge factor.”);
and an internal wireless communicator in communication with the measurement device, the wireless communicator configured to wirelessly communicate the measurement value through skin of the patient to an external wireless communicator situated outside of the patient's body, wherein the measurement device and internal wireless communicator are disposed outwardly form the at least one sensor element along the select direction (FIG. 5, as shown, the wireless communicator is on the side towards the skin, disposed outwardly from the sensor.).
Cahan fails to disclose device including at least one capacitor and configured to measure a discharge time of the at least one capacitor through the at least one sensing element
However, in the same field of endeavor, Braun teaches device including at least one capacitor and configured to measure a discharge time of the at least one capacitor through the at least one sensing element (Para. [0032], “The discharge times of the capacitor are measured across the threshold switch 3 and the timing unit 5, which can e.g. be formed from TDCs (time-to-digital converters), as are described e.g. in EP 508 232 B1 (not shown in detail here).”),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Cahan to include a converter as taught by Braun in order to quantify the measurements of the strain gauge accurately (Para. [0027], “A preferred 
Regarding claim 2, Cahan discloses The sensor of claim 1, Cahan further discloses wherein the at least one sensing element comprises a resistor (FIG. 1D and Para. [0032], “As the object to which the strain gauge is attached is deformed, the metallic foil pattern 104 will also deform, thereby causing a change in electrical resistance of the strain gauge 100, as measured between nodes A and B. This resistance change, usually measured using a resistance bridge, such as a Wheatstone bridge, or alternative detection circuitry, is related to the strain by a quantity known as the gauge factor.”), 
Cahan fails to disclose and the measurement device is configured to measure the discharge time of the at least one capacitor through the resistor so as to generate the measurement value.
However, in the same field of endeavor, Braun teaches and the measurement device is configured to measure the discharge time of the at least one capacitor through the resistor so as to generate the measurement value (Para. [0032], “The discharge times of the capacitor are measured across the threshold switch 3 and the timing unit 5, which can e.g. be formed from TDCs (time-to-digital converters), as are described e.g. in EP 508 232 B1 (not shown in detail here).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Cahan to include a converter as taught by Braun in order to quantify the measurements of the strain gauge accurately (Para. [0027], “A preferred field of use of the invention is the measurement of mechanical quantities using strain gauges, which as a result of strain change their resistance.”).
Regarding claim 3, Cahan discloses The sensor of claim 1, Cahan fails to disclose wherein the measurement device comprises a time-to- digital converter configured to measure discharge time of the capacitor through the at least one sensing element.
wherein the measurement device comprises a time-to- digital converter configured to measure discharge time of the capacitor through the at least one sensing element (Para. [0032], “The discharge times of the capacitor are measured across the threshold switch 3 and the timing unit 5, which can e.g. be formed from TDCs (time-to-digital converters), as are described e.g. in EP 508 232 B1 (not shown in detail here).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Cahan to include a converter as taught by Braun in order to quantify the measurements of the strain gauge accurately (Para. [0027], “A preferred field of use of the invention is the measurement of mechanical quantities using strain gauges, which as a result of strain change their resistance.”).
Regarding claim 4, Cahan discloses The sensor of claim 3, Cahan fails to disclose wherein the measurement device comprises a clock, and the time-to-digital converter is configured to increment in response to a clock signal of the clock.
However, in the same field of endeavor, Braun teaches wherein the measurement device comprises a clock, and the time-to-digital converter is configured to increment in response to a clock signal of the clock (Para. [0032], “The discharge times of the capacitor are measured across the threshold switch 3 and the timing unit 5, which can e.g. be formed from TDCs (time-to-digital converters), as are described e.g. in EP 508 232 B1 (not shown in detail here).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Cahan to include a converter as taught by Braun in order to quantify the measurements of the strain gauge accurately (Para. [0027], “A preferred field of use of the invention is the measurement of mechanical quantities using strain gauges, which as a result of strain change their resistance.”).
Regarding claim 5, Cahan discloses The sensor of claim 1, Cahan further discloses wherein the sensor comprises a strain gauge that includes the at least one sensing element (FIG. 1D and Para. [0032], “As the object to which the strain gauge is attached is deformed, the metallic foil pattern 104 will also deform, thereby causing a change in electrical resistance of the strain gauge 100, as measured between nodes A and B. This resistance change, usually measured using a resistance bridge, such as a Wheatstone bridge, or alternative detection circuitry, is related to the strain by a quantity known as the gauge factor.”).
Regarding claim 6, Cahan discloses The sensor of claim 5, Cahan further discloses wherein the strain gauge includes a substrate that carries the at least one sensing element, and the at least one sensing element includes at least first and second sensing elements, wherein the first and second sensing elements are non-parallel to one another (FIG. 1D and Para. [0032], “As the object to which the strain gauge is attached is deformed, the metallic foil pattern 104 will also deform, thereby causing a change in electrical resistance of the strain gauge 100, as measured between nodes A and B. This resistance change, usually measured using a resistance bridge, such as a Wheatstone bridge, or alternative detection circuitry, is related to the strain by a quantity known as the gauge factor.”).
Regarding claim 7, Cahan discloses The sensor of claim 1, Cahan further discloses wherein the internal wireless communicator comprises a radio-frequency identification (RFID) transponder (Para. [0049], “For example, in one or more embodiments the processor module 408 may be adapted to receive the digital output signal, D.sub.1, via a wireless communication link (e.g., infrared, Bluetooth, ultrasound, Wi-Fi, radio frequency identification (RFID), optical, near-field communication (NFC), ANT+, etc.) established between the A/D converter 406 and the processor module.”).
Regarding claim 8, Cahan discloses The sensor of claim 1, Cahan further discloses comprising a power device configured to supply power to the measurement device, wherein the power device includes an energy harvesting device configured to capture energy from radio waves communicated to the sensor (Para. [0050], “If the strain sensor system 400 does not include a battery, the system will preferably include energy harvesting circuitry that can be integrated with the implantable device or, in one or more embodiments, a near-field communication (NFC) protocol or the like can be used to send power to the device wirelessly.”).
Regarding claim 10, Cahan discloses The sensor of claim 9, Cahan fails to disclose wherein the measurement device includes at least one capacitor, and the measurement device is configured to measure the discharge time of the at least one capacitor through each respective resistor so as to generate the measurement value.
However, in the same field of endeavor, Braun teaches wherein the measurement device includes at least one capacitor, and the measurement device is configured to measure the discharge time of the at least one capacitor through each respective resistor so as to generate the measurement value (Para. [0032], “The discharge times of the capacitor are measured across the threshold switch 3 and the timing unit 5, which can e.g. be formed from TDCs (time-to-digital converters), as are described e.g. in EP 508 232 B1 (not shown in detail here).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Cahan to include a converter as taught by Braun in order to quantify the measurements of the strain gauge accurately (Para. [0027], “A preferred field of use of the invention is the measurement of mechanical quantities using strain gauges, which as a result of strain change their resistance.”).
Regarding claim 12, Cahan discloses The sensor of claim 10, Cahan fails to disclose wherein the measurement device comprises a time-to- digital converter configured to measure the discharge time through each resistor.
However, in the same field of endeavor, Braun teaches wherein the measurement device comprises a time-to- digital converter configured to measure the discharge time through each resistor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Cahan to include a converter as taught by Braun in order to quantify the measurements of the strain gauge accurately (Para. [0027], “A preferred field of use of the invention is the measurement of mechanical quantities using strain gauges, which as a result of strain change their resistance.”).
Regarding claim 13, Cahan discloses The system of claim 9, Cahan further discloses wherein each sensing element comprises a semiconductor bar-type strain gauge (FIG. 1D and Para. [0032], “As the object to which the strain gauge is attached is deformed, the metallic foil pattern 104 will also deform, thereby causing a change in electrical resistance of the strain gauge 100, as measured between nodes A and B. This resistance change, usually measured using a resistance bridge, such as a Wheatstone bridge, or alternative detection circuitry, is related to the strain by a quantity known as the gauge factor.”).
Regarding claim 23, Cahan discloses The sensor of claim 1, Cahan further discloses wherein the measurement device and internal wireless communicator are stacked over the at least one sensing element (See at least FIG. 5, as shown, the wireless communicator is on the side towards the skin, disposed outwardly from the sensor.).

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cahan et al. (US 2018/0103899 A1) (hereinafter – Cahan) in view of Wosmek et al. (US 2009/0082833 A1) (hereinafter – Wosmek) in further view of Mayo (US 2017/0236638 A1) (hereinafter – Mayo).

Regarding claim 15, Cahan discloses A sensor configured to be implanted into a patient, the sensor comprising (Abstract):
at least one sensing element (FIG. 1D, as applied to a bone implant, see para. [0029], see also para. [0032], “The strain gauge 100 is attached to an object to be measured by a suitable attachment means, including, but not limited to, using adhesive (e.g., epoxy, cyanoacrylate, or the like), using a designated adapter to secure the strain gauge to an object to be monitored, or connected to the object using other techniques (e.g. soldering, welding, etc.).” and Para. [0032], “As the object to which the strain gauge is attached is deformed, the metallic foil pattern 104 will also deform, thereby causing a change in electrical resistance of the strain gauge 100, as measured between nodes A and B. This resistance change, usually measured using a resistance bridge, such as a Wheatstone bridge, or alternative detection circuitry, is related to the strain by a quantity known as the gauge factor.”);
a measurement device in communication with the at least one sensing element, the measurement device configured to generate a measurement value that is proportional to a value of an anatomical property of the patient observed by the sensor (FIG. 1D and Para. [0032], “As the object to which the strain gauge is attached is deformed, the metallic foil pattern 104 will also deform, thereby causing a change in electrical resistance of the strain gauge 100, as measured between nodes A and B. This resistance change, usually measured using a resistance bridge, such as a Wheatstone bridge, or alternative detection circuitry, is related to the strain by a quantity known as the gauge factor.”);
an antenna (Para. [0049], “and having an output coupled with an antenna for transmitting the digital signal D.sub.1 wirelessly to a corresponding receiver associated with the processor module 408.”)
Cahan fails to disclose an antenna having at least one inductive antenna coil that is wound in a first direction about a central axis that extends in a third direction, the antenna coil configured to wirelessly transmit the measurement value to a reader outside of the patient;
and a shield having at least one inductive shield coil that is connected in series with the antenna coil and is wound in a second direction, opposite the first direction, about a central axis that extends in the third direction,
wherein the shield and the antenna are offset from one another along the third direction.
However, in the same field of endeavor, Wosmek teaches an antenna having at least one inductive antenna coil that is wound in a first direction about a central axis that extends in a third direction, the antenna coil configured to wirelessly transmit the measurement value to a reader outside of the patient (Para. [0036], “Internal coil 20' may be wound in one direction, while external shielding coil 20 is wound in the opposite direction with equal number of turns in an attempt to achieve a desirable net-zero induced voltage across the shield coil terminals.” Shield coil is taught to be wound in either direction, as well as the antenna coil.);
and a shield having at least one inductive shield coil that is connected in series with the antenna coil and is wound in a second direction, opposite the first direction, about a central axis that extends in the third direction (Para. [0036], “Internal coil 20' may be wound in one direction, while external shielding coil 20 is wound in the opposite direction with equal number of turns in an attempt to achieve a desirable net-zero induced voltage across the shield coil terminals.” Shield coil is taught to be wound in either direction, as well as the antenna coil.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Cahan to include a shield as taught by Wosmek in order to minimize interference (Para. [0032], “When wound into a coil, shielding coil 20 wire will preferably have a self resonance frequency that is substantially different from the operating frequency of the telemetry antenna 10 to minimize potential interference.”).
Cahan and Wosmek fail to disclose wherein the shield and the antenna are offset from one another along the third direction.
wherein the shield and the antenna are offset form one another along the third direction (FIG. 9 and para. [0073], “In this exemplary embodiment in which the winding of the primary antenna portion 912 begins at point 908, the auxiliary winding 915 may be referred to as "counter-wound" with respect to the primary antenna portion 912. The auxiliary winding 915 may be a fraction of the number of turns of the primary antenna portion 912 or may be a multiple of the number of turns of the primary antenna portion 912. In an exemplary embodiment, the auxiliary winding 915 may be referred to as an "isolated shield" because it is not directly electrically coupled to the primary antenna portion 912.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Cahan to include the antenna and shield offset as taught by Mayo in order to reduce the size of the device but also reduce interference (Para. [0031], “Devices that use wireless power transfer are becoming smaller and smaller. As these devices become smaller, it is desirable to reduce the size of the electronic circuits inside of the device.”).
Regarding claim 16, Cahan discloses The sensor of claim 15, Cahan fails to disclose wherein the shield coil has a number of turns that is less than a number of turns of the antenna coil.
However, in the same field of endeavor, Wosmek teaches wherein the shield coil has a number of turns that is less than a number of turns of the antenna coil (Para. [0032], “It will be understood that self resonance frequency of the shielding coil 20 will relate to the number of turns in the coil 20, the integral spacing between the wire surfaces and the dielectric constant of the material from which the insulation 20 is made. A greater number of turns, as may be required with finer gauge wire to obtain complete coverage, may tend to result in a self resonance frequency approaching the operating frequency of the telemetry antenna 10 (i.e., more turns may tend to lower the self resonance frequency of coil 20)” and “For example, the shielding coil 20 may have a self resonance frequency that is substantially greater than the operating frequency of the telemetry coil 10.” Since the shield coil has a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Cahan to include an antenna and shield as taught by Wosmek in order to obtain the desired frequency for both the antenna coil and shield coil (Para. [0032], “(i.e., more turns may tend to lower the self resonance frequency of coil 20)”).
Regarding claim 17, Cahan discloses The sensor of claim 15, Cahan fails to disclose wherein the at least one shield coil is configured to generate a magnetic field in a direction that opposes a magnetic field of the at least one antenna coil.
However, in the same field of endeavor, Wosmek teaches wherein the at least one shield coil is configured to generate a magnetic field in a direction that opposes a magnetic field of the at least one antenna coil (Para. [0032], “It will be understood that self resonance frequency of the shielding coil 20 will relate to the number of turns in the coil 20, the integral spacing between the wire surfaces and the dielectric constant of the material from which the insulation 20 is made. A greater number of turns, as may be required with finer gauge wire to obtain complete coverage, may tend to result in a self resonance frequency approaching the operating frequency of the telemetry antenna 10 (i.e., more turns may tend to lower the self resonance frequency of coil 20)” and “For example, the shielding coil 20 may have a self resonance frequency that is substantially greater than the operating frequency of the telemetry coil 10.” The turns and direction of turns change the magnetic field, both the shield coil and the antenna coil are configurable, such that the magnetic fields can be directed to oppose each other.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Cahan to include an antenna and shield as taught by Wosmek in order to obtain the desired frequency for both the antenna coil and shield coil (Para. [0032], “(i.e., more turns may tend to lower the self resonance frequency of coil 20)”).
Regarding claim 18, Cahan discloses The sensor of claim 15, Cahan fails to disclose wherein the shield is disposed between the antenna and the at least one sensing element.
However, in the same field of endeavor, Wosmek teaches wherein the shield is disposed between the antenna and the at least one sensing element (Para. [0035], “In the embodiments depicted in FIGS. 5-7, coil shield 20 is disposed between telemetry antenna 20 and housing 30.” And Para. [0034], “Non-limiting examples of implantable medical devices that may be employed in accordance with the teachings provided herein include implantable infusion devices and implantable electrical signal generators, such as cardiac defibrillators, pacemakers, neurostimulators, gastric stimulators, implantable monitoring devices and cochlear implants.” Thus, the shield is between the antenna and the sensor.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Cahan to include an antenna and shield as taught by Wosmek in order to obtain optimum performance (Para. [0002], “Electromagnetic interference or noise degrades optimum performance of electronic devices.”).
Regarding claim 19, Cahan discloses The sensor of claim 18, Cahan fails to disclose wherein the shield is disposed between the at least one sensing element and the measurement device.
However, in the same field of endeavor, Wosmek teaches wherein the shield is disposed between the at least one sensing element and the measurement device (Abstract, “A shielding coil is disposed between the housing and the telemetry antenna. The shielding coil has a first end and a second end. The second end is electrically terminated in circuitry of the electronics.” The shield coil is wound starting between the antenna and the housing, and ends in the electronics, meaning that the shield is disposed between the sensor and the measurement device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Cahan to include an antenna and shield as 
Regarding claim 20, Cahan discloses The sensor of claim 18, Cahan fails to disclose wherein the shield is disposed between the antenna and the measurement device.
However, in the same field of endeavor, Wosmek teaches wherein the shield is disposed between the antenna and the measurement device (Abstract, “A shielding coil is disposed between the housing and the telemetry antenna. The shielding coil has a first end and a second end. The second end is electrically terminated in circuitry of the electronics.” The shield coil is wound starting between the antenna and the housing, and ends in the electronics, meaning that the shield is disposed between the antenna and the measurement device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Cahan to include an antenna and shield as taught by Wosmek in order to obtain optimum performance (Para. [0002], “Electromagnetic interference or noise degrades optimum performance of electronic devices.”).
Regarding claim 21, Cahan discloses The sensor of claim 15, Cahan fails to disclose wherein the inductive antenna coil is wound in a first plane, the inductive shield coil is wound in a second plane, and the first and second planes are spaced from one another along the third direction.
However, in the same field of endeavor, Mayo teaches wherein the inductive antenna coil is wound in a first plane, the inductive shield coil is wound in a second plane, and the first and second planes are spaced from one another along the third direction (FIG. 9 and para. [0073], “In this exemplary embodiment in which the winding of the primary antenna portion 912 begins at point 908, the auxiliary winding 915 may be referred to as "counter-wound" with respect to the primary antenna portion 912. The auxiliary winding 915 may be a fraction of the number of turns of the primary antenna portion 912 or may be a multiple of the number of turns of the primary antenna portion 912. In an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the sensor as taught by Cahan to include an antenna and shield as taught by Mayo in order to reduce the size of the device but also reduce interference (Para. [0031], “Devices that use wireless power transfer are becoming smaller and smaller. As these devices become smaller, it is desirable to reduce the size of the electronic circuits inside of the device.”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cahan et al. (US 2018/0103899 A1) (hereinafter – Cahan) in view of Braun (US 2003/0030451 A1) (hereinafter – Braun) in view of Windolf (US 2018/0310824 A1) (hereinafter – Windolf).

Regarding claim 22, Cahan discloses The sensor of claim 1, Cahan fails to disclose comprising a cover or housing that is configured to cover or house the measurement device, the internal wireless communicator, and the at least one sensor such that the measurement device and internal wireless communicator are disposed between the cover and at least one sensor element along the select direction.
However, in the same field of endeavor, Windolf teaches comprising a cover or housing that is configured to cover or house the measurement device, the internal wireless communicator, and the at least one sensor such that the measurement device and internal wireless communicator are disposed between the cover and at least one sensor element along the select direction (Para. [0039], “The device 1 comprising the signal processing device 2 and the data transmission device 4 and a power supply 3 in the form of a battery is placed in a biocompatible and sterilizable covering 9 or housing or may be covered by an elastic and biocompatible skin like Latex or Silicone.”).
.

Response to Arguments
Applicant's arguments filed December 31, 2021 have been fully considered but they are not persuasive. 
With respect to the arguments regarding claim 9, the arguments are not persuasive. The rejection relies on FIG. 2A merely to show that linear bar resistors are known in the art and it is believed that the resistive elements in the other embodiments do implement this technology, but it is not shown in the figures. It is well known that strain gauges cause deformation which is measured by resistance changes. The Arguments also state on page 7 “the Office Action fails to identify disclosure in Cahan of detecting one of both of torsional and bending forces as recited in claim 9.” However, it is very clearly mapped on Page 6 of the Office Action, citing para. [0032] of Cahan, “As the object to which the strain gauge is attached is deformed, the metallic foil pattern 104 will also deform, thereby causing a change in electrical resistance of the strain gauge 100, as measured between nodes A and B. This resistance change, usually measured using a resistance bridge, such as a Wheatstone bridge, or alternative detection circuitry, is related to the strain by a quantity known as the gauge factor.” Thus, Cahan clearly discloses detecting torsional or bending forces, as recited. The arguments are not persuasive.
With respect to the arguments regarding claim 1, Cahan discloses sensors used on bone and clearly shows an outward orientation. I.d. para. [0029], “The inventive apparatus, systems and methods, 
With respect to the arguments regarding claim 15, the arguments are not persuasive. A person having ordinary skill in the art would not attach the shielding coil in such a way to render the device inoperable. Wosmek is used to teach shielding coils wound in the opposite direction to obtain a net zero induced voltage across the shield coil terminals. A person having ordinary skill in the art would use the desirable traits of this invention and implement it in their invention, not render their invention inoperable, Wosmek simply teaches achieving less interference by wounding the coils in such a way. Further, Mayo teaches the offset nature of the coils, para. [0073] of Mayo states, “the auxiliary winding 915 may be referred to as an ‘isolated shield’ because it is not directly electrically coupled to the primary antenna portion 912.” Which is done such that the device can save space, see para. [0031], “it is desirable to reduce the size of the electronic circuits inside of the device.” A person having ordinary skill in the art would be motivated to create the device in a way to save space. By incorporating the offset teaching of Mayo, the device does not have to remove the in-series connection of Cahan and Wosmek. The arguments are not persuasive. See Para. [0090] of Wosmek, “In an exemplary embodiment, the additional primary antenna winding 1220 can be coupled in series to the primary antenna portion 712 and the additional primary antenna winding 1230 can be coupled in series to the additional primary 
Arguments regarding dependent claims are moot. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      


/DEVIN B HENSON/Primary Examiner, Art Unit 3791